Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 has been placed in record and considered by the examiner. 


Response to Arguments

Applicant’s arguments, see page 8-9 of the Remarks regarding Almasoud (US 20150163679 A1), filed 06/17/2022, with respect to claims 1, 2, 4-12, 14-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection based on Almasoud (US 20150163679 A1) of claims 1, 2, 4-12, 14-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Arefi et al. (US 20150296485 A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim, 1, 2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanforth et al. (US 20110231302 A1) in view of Orsini (US 20170103468 A1) and Arefi et al. (US 20150296485 A1).

For claim 1, Stanforth discloses A system to allocate radio frequency spectrum (see fig. 13), the system comprising: a spectrum broker server including a communications interface (see fig. 6 / 7; Broker system 14 contains interface H and I with spectrum holder system and spectrum analysis system, as in para. 0104, 0142);
 and an electronic processor configured to determine an available radio frequency spectrum allocation (see fig. 13; User interface application 168 and 192, 194; and para. 0142, 148-149;191-192; the broker measures and maintains an inventory of free spectrum); 

determine an available radio frequency spectrum allocation (see para.  0142, 0148-0149, 0191-0192; broker maintains an inventory of free spectrum where a spectrum data base can be utilized for tracking regarding spectrum usage / availability / rules as in para. 0161, 0170, 0180; 0182), wherein it contains radio frequency spectrum information (see para. 0161, 0170, 0180; 0182; spectrum database / engine contains information regarding spectrum and spectrum certificates / use / rules / government regulation and is used in allocation of spectrum);

receive a spectrum request for the available radio frequency spectrum allocation at the communications interface, wherein the spectrum request is associated with a spectrum-consuming agency (see fig. 13; 168; para. 0099, 0147, 0178, spectrum user, which can be an entity for enterprise (para. 0059) be a request spectrum);

Stanforth does not discloses utilizing a distributed ledger with a blockchain, wherein the distributed ledger contains information; receive, from a plurality of validation nodes, a plurality of votes based on the spectrum request; determine whether to grant the spectrum request based on the plurality of votes; and responsive to determining to grant the spectrum request, allocate the available radio frequency spectrum allocation to the spectrum-consuming entity.

In analogous art, Orsini utilizing a distributed ledger with a blockchain, wherein the distributed ledger contains information (see para. 0019; a blockchain ledger can be used to form a database)  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth by using the above recited features, as taught by Orsini, in order to provide redundant, scalable, resilient, auditable, secure and possesses the ability to quantify and transact any type of value from one peer to another peer on a transaction network (see Orsini sections 0019).

The combination of Stanforth and Orsini does not disclose receive, from a plurality of validation nodes, a plurality of votes based on the spectrum request; determine whether to grant the spectrum request based on the plurality of votes; and responsive to determining to grant the spectrum request, allocate the available radio frequency spectrum allocation to the spectrum-consuming agency; wherein the plurality of validation nodes includes at least one selected from the group consisting of a second spectrum-consuming agency and a regulatory agency.  

In analogous art, Arefi discloses receive, from a plurality of validation nodes (see para. 0047; multiple primary spectrum holders (PSH’s)), a plurality of votes based on the spectrum request (see para. 0029, 0049; MMD (multi-mode device) or alternate spectrum holder (ASH) requests spectrum (fig. 4; S4100 / Fig. 5 S5200, such as a TFU (time frequency unit) as in para. 0024 last two sentence) for additional application, wherein multiple PSHs provide spectrum availability information (i.e. a vote if the PSH will fulfill the requested TFU provided by PSH) based on request / query for TFU as in para. 0022 last sentence, 0031, 0060 last sentence, 0079, 0086)   

determine whether to grant the spectrum request based on the plurality of votes (see fig. 4, S4200, S4300 / fig. 5 S5300;  para. 0022 last sentence, para. 0056, 0061, 0079, 0080; a matching / optimization of the requested spectrum / TFU from a PSH(s) (if it can be provided based on availability information (i.e. a vote if the PSH will fulfill the requested TFU provided by PSH) is determined for an ASH or MMD)
and responsive to determining to grant the spectrum request, allocate the available radio frequency spectrum allocation to the spectrum-consuming agency (see fig. 4; S4300 / fig. 5, S5300; para. 0080, 0087; if the request is fulfilled, the requested TFU / spectrum is provided to the ASH, which can be a mobile cellular network operator (“spectrum-consuming agency”) as in para. 0017)

 wherein the plurality of validation nodes (see para. 0047; multiple primary spectrum holders (PSH’s)) includes at least one selected from the group consisting of a second spectrum-consuming agency and a regulatory agency (see para. 0017-018; the PSH is both a frequency / spectrum user to its user and also regulates spectrum to ASH / MMDA as in fig. 4; S4300 / fig. 5, S5300; para. 0080, 0087).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth and Orsini by using the above recited features, as taught by Arefi, in order to provide a method and system which will improve spectral efficiency by allocating underutilized spectrum therefore providing more users service  (see Arefi sections 0011-0012).


For claim 2, the combination of Stanforth, Orsini and Arefi, specifically Stanforth disclose wherein determining the available radio frequency spectrum allocation includes determining a plurality of conditions associated with the available radio frequency spectrum allocation (para., 0075 0091, the request has constraints, requirements and associate terms associated with it that the holder has accepted); and the spectrum request includes an indication that the plurality of conditions are accepted (para., 0075, 0088,  0091, the request has constraints, requirements and associate terms associated with it that the holder has accepted via the pre-approval).


For claim 4, the combination of Stanforth, Orsini and Arefi, specifically Stanforth disclose wherein the electronic processor is further configured to, responsive to determining to grant the spectrum request (see fig. 13; 168, para. 0191; the requester / buyer is granted a spectrum certificate if all tests have been passed)
, transmit an authentication key associated with the available radio frequency spectrum allocation to the spectrum- consuming agency (see para. 0108, 0117-122; the consumer, which can be an entity for enterprise (para. 0059)  can request spectrum, receives spectral key, certificate, spectral mask).

For claim 5, Stanforth disclose wherein the electronic processor is further configured to determine the available radio frequency spectrum allocation by retrieving, containing radio frequency spectrum information (Stanforth ; see para. para.  0142, 0148-0149, 0191-0192, 0196; brokerage system is able to obtain transactions and prices from transaction database that also holds price history), a first transaction including a proposed radio frequency spectrum allocation from the distributed ledger (Stanforth ; see para. 0185, 0196; brokerage system is able to obtain transactions and prices from transaction database that also holds price history).
Stanforth does not disclose retrieving, a distributed ledger containing information.  
In analogous art, Orsini discloses retrieving, from a distributed ledger containing information (see para. 0019, 0025; a blockchain ledger can be used to form a database to retrieve information).  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth by using the above recited features, as taught by Orsini, in order to provide redundant, scalable, resilient, auditable, secure and possesses the ability to quantify and transact any type of value from one peer to another peer on a transaction network (see Orsini sections 0019).
The combination of Stanforth and Orsini does not disclose receiving, via the communication interface, a plurality of votes on the proposed radio frequency spectrum allocation from the plurality of validation nodes; and determining, based on the plurality of votes on the proposed radio frequency spectrum allocation, whether to make the proposed radio frequency spectrum allocation available for requests votes.
In analogous art, Arefi discloses receiving, via the communication interface (see fig. 3; 35o), a plurality of votes on the proposed radio frequency spectrum allocation (see para. 0029, 0049; MMD (multi-mode device) or alternate spectrum holder (ASH) requests spectrum (fig. 4; S4100 / Fig. 5 S5200, such as a TFU (time frequency unit) as in para. 0024 last two sentence) for additional application, wherein multiple PSHs provide spectrum availability information (i.e. a vote if the PSH will fulfill the requested TFU provided by PSH) based on request / query for TFU as in para. 0022 last sentence, 0031, 0060 last sentence, 0079, 0086)  from the plurality of validation nodes (see para. 0047; multiple primary spectrum holders (PSH’s)); and determining, based on the plurality of votes on the proposed radio frequency spectrum allocation, whether to make the proposed radio frequency spectrum allocation available for requests votes (see fig. 4, S4200, S4300 / fig. 5 S5300;  para. 0022 last sentence, para. 0056, 0061, 0079, 0080; a best match / optimization of the requested spectrum / TFU from a PSH(s) (if it can be provided based on availability information (i.e. a vote if the PSH will fulfill the requested TFU provided by PSH) is determined for an ASH or MMD).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth and Orsini by using the above recited features, as taught by Arefi, in order to provide a method and system which will improve spectral efficiency by allocating underutilized spectrum therefore providing more users service  (see Arefi sections 0011-0012).

For claim 6, the Stanforth, Orsini and Arefi, specifically Stanforth disclose wherein the electronic processor is further configured to determine the available radio frequency spectrum allocation by receiving, from a radio frequency analysis server, an underutilized spectrum allocation selected from a plurality of existing spectrum allocations (see fig. 6; 12’, para. 0142; spectrum analysis system 30 finds under-utilized spectrums and reports them to the spectrum broker as in para. 0204).  

For claim 7, the combination of Stanforth, Orsini and Arefi, specifically Stanforth disclose wherein the electronic processor is further configured to: 
assign a weight to each of the plurality of votes based on at least one factor selected from the group consisting of an owner of the spectrum, an interference analysis (para.0030; it is checked whether any votes have been interfered with and lesser values is placed there / or a decision is not made as readily), an equipment capability, a spectrum-consuming entity type, a user type, a business rule, a desired operation area, and a power output;

 and generate a plurality of weighted votes based on the plurality of votes and the weight for each of the plurality of votes (para.0030; interfered and non-interfered votes are generated wherein have been interfered with and lesser values is placed there / or a decision is not made as readily (i.e. they have less weight than non-interfered ones)); wherein determining whether to grant the spectrum request includes determining whether to grant the spectrum request based on the plurality of weighted votes (para.0030; it is checked whether any votes have been interfered with and lesser values is placed there / or a decision is not made as readily).  

For claim 8, Stanforth, Orsini and Arefi, specifically Stanforth disclose wherein the radio frequency spectrum information includes financial transactions (see para. 0196; a transaction database is maintained that also holds price history).  

For claim 9, the combination of Stanforth, Orsini and Arefi, specifically Stanforth disclose wherein the radio frequency spectrum information includes a transaction history for spectrum allocations made by the spectrum broker server (see para. 0196; a transaction database is maintained that also holds price history).   

 For claim 10, Stanforth disclose, wherein the electronic processor is further configured to receive the spectrum request for the available radio frequency spectrum allocation, a transaction (see para. 0185, 0196; brokerage system is able to obtain transactions and prices from transaction database that also holds price history), by retrieving, containing radio frequency spectrum information (see. para.  0142, 0148-0149, 0191-0192, 0196; brokerage system is able to obtain transactions and prices from transaction database that also holds price history).

Stanforth does not disclose retrieving, a distributed ledger containing information, a transaction.  
In analogous art, Orsini discloses retrieving, from a distributed ledger containing information, a transaction (see para. 0019, 0025; a blockchain ledger can be used to form a database to retrieve information such as transactions / contracts).  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth by using the above recited features, as taught by Orsini, in order to provide redundant, scalable, resilient, auditable, secure and possesses the ability to quantify and transact any type of value from one peer to another peer on a transaction network (see Orsini sections 0019).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.



Claim, 3 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanforth et al. (US 20110231302 A1), Orsini (US 20170103468 A1) and Arefi et al. (US 20150296485 A1) in view of Madisetti et al. (US 20180374091 A1)

For claim 3, the combination of Stanforth, Orsini and Arefi does not disclose wherein the plurality of conditions is included in a smart contract associated with the available radio frequency spectrum allocation.  

In analogous art, Madisetti discloses wherein the plurality of conditions is included in a smart contract associated with the available radio frequency spectrum allocation. (see para. 0096, 0109; request for purchase right can include smart contracts).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Stanforth, Orsini and Arefi by using the above recited features, as taught by Madisetti in order to provide financial transaction that are not reliant on third parties bring down cost (see Madisetti sections 0003-4).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kincaid; Ian	US 20090307065 A1	DIRECT DEMOCRACY FRAMEWORK
Anderson; Bruce J. et al.	US 20120023522 A1	TARGETED IMPRESSION MODEL FOR BROADCAST NETWORK ASSET DELIVERY
Eger; Jason et al.	US 20130157244 A1	METHODS AND SYSTEMS FOR DATA ANALYSIS
MAZZARELLA; Joseph R.	US 20200213087 A1	CONSENSUS-BASED VOTING FOR NETWORK MEMBER IDENTIFICATION EMPLOYING BLOCKCHAIN-BASED IDENTITY SIGNATURE MECHANISMS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Tuesday / Thursday and Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                     
/Kenan Cehic/Examiner, Art Unit 2413               

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413